Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Lam et al. (US 20160253563 A1) discloses a system (remote maintenance assist system TOG, figure 71} comprising: a processing resource: and a computing device comprising instructions executable by the processing resource to: extract data from objects in a digital image (a head mounted device (HMD) 127 attached to the technician 101 in an exemplary position to capture a visual graphic of the system under test (SUT) 103, para. 0037) of a physical environment (operational environment 125): utilize the extracted data to identify information about a task to be performed by an operator of the physical environment (a modified HMD GUI 117 is shown to the on-site technician 101 with the head mounted device 121 with information pertaining the at least one designator 129, para. 0047); and select, based on a characteristic of the operator (a first data identifying an authenticated user, bara. 0017), a portion of the identified information about the task to include in a visual overlay to be displayed to the operator at the physical environment (Block 633 is shown for remote support personnel 107 to push a visual overlay of highlighted subsystem and a plurality of text into a graphical user interface of a head mounted device 121, para. 0082).
However, the closest prior art of record, namely, Lam et al. does not disclose “a computing device comprising instructions executable by the processing resource to extract, from a digital image of a performance of the task by the operator, a characteristic of the operator indicative of an experience level of the operator; and select, based on the extracted characteristic of the operator, a portion of the identified information about the task to include in a visual overlay to be displayed to the operator at the physical environment." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-6 are allowable as they depend from an allowable base independent claim 1.
Independent claims 7 and 12 are citing the same or similar subject matter and are also allowed.
Dependent claims 8-11 are allowable as they depend from an allowable base independent claim 7.
Dependent claims 13-15 are allowable as they depend from an allowable base independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677